196 Ga. App. 449 (1990)
396 S.E.2d 83
EMANUEL
v.
THE STATE.
A90A1010.
Court of Appeals of Georgia.
Decided July 16, 1990.
*450 Larsen & Flanders, H. Gibbs Flanders, Jr., for appellant.
Ralph M. Walke, District Attorney, Peter Fred Larsen, Assistant District Attorney, for appellee.
McMURRAY, Presiding Judge.
Tried by the court sitting without a jury, defendant was convicted of statutory rape, child molestation, enticing a child for indecent purposes and sexual exploitation of children. Following sentencing, defendant moved for a new trial. The motion was overruled and defendant appeals. Held:
1. Defendant contends the evidence was insufficient to support a conviction for statutory rape because the State failed to prove penetration. We disagree. The State introduced in evidence a photograph of defendant and a six-year-old child in which defendant placed his penis within the anterior of the child's vagina. This evidence was sufficient to establish penetration, defendant's protestations to the contrary notwithstanding. See generally Lee v. State, 197 Ga. 123 (1) (28 SE2d 465), wherein the Supreme Court recognized the established rule in this State that "the penetration of the female sexual organ by the sexual organ of the male, which is necessary to constitute rape, need be only slight; it is not necessary that the vagina shall be entered or the hymen ruptured, but an entering of the anterior of the organ, known as the vulva or labia, is sufficient."
2. Defendant contends the evidence was insufficient to demonstrate that he enticed a child to a place for indecent purposes in view of his testimony that he simply brought the child to an antique shop to look at some furniture. This contention is without merit. The Georgia Bureau of Investigation agent testified that in an interview defendant stated that he and the antique dealer decided to bring the child to the antique shop for a pornographic photo session. This testimony was admissible as substantive evidence and was sufficient to show that defendant enticed a child to a place for indecent purposes. OCGA § 16-6-5 (a); Dennis v. State, 158 Ga. App. 142 (2) (279 SE2d 275). See also Gibbons v. State, 248 Ga. 858 (286 SE2d 717).
Judgment affirmed. Carley, C. J., and Sognier, J., concur.